661 F.3d 1180 (2011)
UNITED STATES of America, Plaintiff-Appellant,
v.
David NOSAL, Defendant-Appellee.
No. 10-10038.
United States Court of Appeals, Ninth Circuit.
October 27, 2011.
Kyle Francis Waldinger, Assistant U.S., Office of the U.S. Attorney, San Francisco, CA, Jenny C. Ellickson, United States Attorney, Alexandria, VA, for Plaintiff-Appellant.
Steven Francis Gruel, Esquire, Law Offices of Steven F. Gruel, Hanni Meena Fakhoury, Esquire, Electronic Frontier Foundation, Dennis P. Riordan, Riordan & Horgan, San Francisco, CA, for Defendants-Appellees.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.